PER CURIAM.
Antonio Speights appeals from the summary denial of his motion for jail time credit, in which he alleged that he was arrested on May 31, 1986, and remained in the county jail until he was sentenced on December 29, 1986, for a total of 213 days. The trial court denied the motion but failed to attach portions of the record that conclusively refute this allegation. Accordingly, we reverse the summary denial of the motion and remand the case to the trial court. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute Mr. Speights’ allegation. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
DANAHY, A.C.J., and FRANK and ALTENBERND, JJ., concur.